Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 5/8/20 are acceptable by the examiner.

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 01/25/22 is acknowledged.  The traversal is on the ground(s) that the examination of the all pending claims would not be a serious burden on the examiner (see Remarks on page 7).  This is found to be persuasive, further in view of search and examination of the application.  As such, group II has been rejoined with group I, and claims 1-20 have been examined as follow.

The following is an examiner’s statement of reasons for allowance: Coskun et al (US 10,272,461) discloses (see Figs 1 and 4) a turbine component (100) including an airfoil (114) and a plurality of cooling holes (118) a coating mask (masking device 300) and masking with securing insert (retaining portion 310), wherein the airfoil has strips (pressure and suction sides 104,106).  However, Conskun et al lacks teaching at least two anchors and each at least one coating mask securing insert integrally formed with a respective at least one radial mask strip.  Conner (US 5,985,122) teaches a turbine blade (10) having an airfoil 12 provided with slots 18 and masking insert 20, and wherein the airfoil section is anchored to a turbine disk through a root section (14, can .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/